Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2021 has been entered.
 
Response to Arguments
Applicant's arguments directed to the newly amended claims filed 8/16/2021 have been fully considered but they are not persuasive.


As presented in the Advisory Action mailed 7/28/2021, upon further review of the argued subject matter, it has became apparent the original disclosure does not appear to provide support for the argued subject matter.  The further current remarks filed 8/16/2021 stating support for the limitation is found in PGpub paragraph 94 is not persuasive.  The referenced paragraph does not state “a number of overlaid periodic structures that is greater than the number of different bias values” as recited in the claim.  Contrary to the Remarks presented by the applicants, the paragraph states “ In this example case the number of targets (five) is higher than the number of biases (three).”
A target is clearly and explicitly disclosed to be different than the overlaid periodic structures.  Claim 13 recites:  “A substrate comprising: a plurality of target structures distributed at a plurality of locations across the substrate and having overlaid periodic structures with a number of different overlay bias values distributed  within each target structure”.   
While, there may be support for more targets than bias values, there is no support for “at least some of the target structures comprising a number of overlaid periodic structures that is greater than the number of different overlay bias values"  as now claimed.  This not supported limitation requires at least one target to have a greater number of overlaid periodic structures than bias values, and this limitation, wording and/or explicit teaching is not found in the original disclosure.

The amendment filed on 9/9/2020 amends claim 13 to recite “greater” instead of “fewer”.

    PNG
    media_image1.png
    276
    831
    media_image1.png
    Greyscale


	When trying to read the claims as presented in the arguments filed 7/16/2021 and comparing the language to the referenced figures and original written description the subject matter is unclear.  The arguments point to figures which are stated to show “overlaid periodic structures that is greater than the number of overlay bias values”, however according to the original written description the figures actually show “overlaid periodic structures that is fewer than the number of overlay bias values”.   
Upon further review it appears there is/was no explicit support for the limitation “overlaid periodic structures that is greater than the number of overlay bias values” and the claims should be rejected under USC 35 §112 as drawn to new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The original disclosure does not appear to provide support for the argued subject matter.  The further current remarks filed 8/16/2021 stating support for the limitation is found in PGpub paragraph 94 is not persuasive.  The referenced paragraph does not state “a number of overlaid periodic structures that is greater than the number of different bias values” as recited in the claim.  Contrary to the Remarks presented by the applicants, the paragraph states “ In this example case the number of targets (five) is higher than the number of biases (three).”
A target is clearly and explicitly disclosed to be different than the overlaid periodic structures.  Claim 13 recites:  “A substrate comprising: a plurality of target structures distributed at a plurality of locations across the substrate and having overlaid periodic structures with a number of different overlay bias values distributed  within each target structure”.   


The amendment filed on 9/9/2020 amends claim 13 to recite “greater” instead of “fewer”.

    PNG
    media_image1.png
    276
    831
    media_image1.png
    Greyscale


	When trying to read the claims as presented in the arguments filed 7/16/2021 and comparing the language to the referenced figures and original written description the subject matter is unclear.  The arguments point to figures which are stated to show “overlaid periodic structures that is greater than the number of overlay bias values”, however according to the original written description the figures actually show “overlaid periodic structures that is fewer than the number of overlay bias values”.   
greater than the number of overlay bias values” and the claims should be rejected under USC 35 §112 as drawn to new matter.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim(s) 13 15-17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mieher et al. (2004/0169861).

A substrate comprising: 
Mieher et al. ¶73-74 ), 
at least some of the target structures comprising a number of overlaid periodic structures that is greater [sic] [or less than] [the scope is unclear, as there is no support for “greater” see rejection under USC35 112)  than the number of different overlay bias values (Mieher et al. ¶73-74  - i.e fig. 5E shows 4 periodic structures, as per ¶73-74 may have “2 or more” overlay bias values), 
wherein three or more target structures distributed at different locations across the substrate have three different respective values of overlay bias (Mieher et al. ¶73-74 ), and 
wherein the three or more target structures each comprise pairs of X and Y gratings that are diagonal to each other (Mieher et al. Fig. 5E).
and wherein the three different respective values of overlay bias are configured to be used by a metrology apparatus to determine feature asymmetries associated with the overlaid periodic structures and to correct for the determined asymmetries (Mieher et al. – In the art this is the understood purpose/function/use of overlay target structures having bias values.).

Regarding claim 15, Mieher et al. teaches wherein the different overlay bias values correspond to a location bias along the X axis, Y axis, or both X and Y axes (Mieher et al. Fig. 5E & ¶[0073-74]).


Regarding claim 17, Mieher et al. teaches substrate of claim 13, wherein the feature asymmetries are caused by bottom grating  asymmetry (BGA) (Mieher et al.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 13-15 and 16-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ghinovker et al. (US 7608468 B1) in view of IBM ( IBM Technical Disclosure Bulletin, December 1977, US Vol 20 ISSUE 7 PG: 2664 – 2666 ) in view of Mieher et al. (2004/0169861) .



Regarding claim 13, Ghinovker et al. discloses a substrate comprising: 
a plurality of target structures 114/112 distributed at a plurality of locations across the substrate and having overlaid periodic structures with a number of different overlay bias values distributed across each target structure (Ghinovker et al., Col. 5. Ln3-22 & Fig. 1 – various targets will have biasing in the x direction while some will have bias in the y direction).
and wherein the three different respective values of overlay bias are configured to be used by a metrology apparatus to determine feature asymmetries associated with the overlaid periodic structures and to correct for the determined asymmetries (Mieher et al. – In the art this is the understood purpose/function/use of overlay target structures having bias values.).



    PNG
    media_image2.png
    786
    693
    media_image2.png
    Greyscale



Ghinovker et al. many not explicitly state were at least some of the target structures comprising a number of overlaid periodic structures that is greater [sic] [or less than] [the scope is unclear, as there is no support for “greater” see rejection under USC35 112)than the number of different overlay bias values. 
First, regarding a bias value, it is unclear what a bias value is intended to be within the scope of the claim and/or what a specific difference it intended to encompass.  
For a demonstrative example see IBM, which demonstrates a possible total of 6 possible bias/offset values. The x-axis bias values are –x, 0, and +x, The y-axis bias/offset values are   -y, 0, +y.  Totaling at least 6 bias/offset values, as the bias/offset values are only allowed in the xy directions1.  
From generic understanding using reasonable interpretation of the provided claim language, using the two examples described above each target and period structure could be described (for example) to have at least 2 to 6 different bias values.  With this understanding, three different values is recognized in the prior art.  Note, the amendment to delete “or more” does not change the scope of the claim as, the claim recites comprising, thus open-ended not excluding further not recited elements (i.e. or more different bias values).

Regarding the number target structures and periodic structures, the total number intended by the claim is ambiguous and can broadly be interpreted.  Under the interpretation that the three or more target structures are distributed across the substrate and each have 1 or more periodic structures (i.e x and y grating.  Each grating and corresponding overlay may be considered a periodic structure or the pair may be 

Ghinovker et al.2. Fig. 1 depicts targets 114 located in a street/kerf.  In view of Ghinovker, a total of at least 18 targets may be counted.  This number is much greater that the number of different bias values that can be described to be 2 to 6.

Regarding the targets having X and Y grating patterns arranged diagonally.  It is unclear if the claim is intending the targets to be located diagonally or is referring the the period structures (which are the xy grating patterns) to be arranged diagonally.

Should the claim be requiring the periodic patterns to be diagonal, as demonstrated in figure 8 of Ghinovker et al., each target may easily comprise 2 or more xy periodic grating patterns.  Figure 8 demonstrates at least 4 periodic grating patterns.  The four period patterns are arranged in a square where each periodic pattern is located in its own respective quadrant.  The opposing diagonally located corner quadrants would be considered diagonal to each other.  For example, region 804b is diagonally located with respect to 802a. (see below reproduced figure 8 of Ghinovker)

    PNG
    media_image3.png
    654
    627
    media_image3.png
    Greyscale

Alternatively should the claim be intending two different targets comprising the gratings to be located diagonal, Ghinovker et al. depicts the same, see marked up figure 1 below highlighting 2 diagonally located targets that comprise xy gratings as shown in figure 8.

    PNG
    media_image4.png
    389
    576
    media_image4.png
    Greyscale




Additionally, IBM bulletin written description and figures 1C and  3 explicitly teach arranging a adjacent targets diagonally.  This narrow kerf overlay test site design reduces the number of table movements need when measuring the X and Y detraction gratings of the periodic patterns found in each of the targets.  Note Each target is understood to be directly analogous to the same xy detraction grating targets as shown in Ghinovker.

It would be obvious to one of ordinary skill in the art to recognize, the relative number of different bias values in the overly test site of Ghinovker as compared to the 


Further regarding biasing of targets, in the art at the time of the invention it was additionally known were at least 3 targets distributed at different locations across the substrate may specifically be “different” thereby each having “different” overlay values.  For support, see Mieher et al. paragraph [0072].  Mieher et al. teaches two or more (i.e. 3) targets, each having the claimed XY diagonal gratings may have (two or more) different pre-programmed offsets (i.e. bias) overlay patterns (i.e. periodic structures) placed across a substrate.   As taught in Mieher et al. providing targets comprising overlay periodic structures with different values allows for improved accuracy of measurements, as different targets having different overlay arrangements may be optimized for different layers and structures.

In view of Mieher et al. it would be obvious to one of ordinary skill in the art to modigy a target overlay arrangement shuch as taught in any of Ghinovker et al and/or 





Regarding claim 14, Ghinovker in view of IBM in view of Mieher et al disclose a substrate [W]of claim 13.  The further limitation of “wherein the different overlay bias values span a range greater than 4%, 10%, 15%, or 20% of a respective pitch of the overlaid periodic structures” is merely a statement of operation parameter settings for grating offsets.  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the bias values  through routine experimentation and optimization to obtain optimal or desired device performance because the bias values are a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant 
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 15, Mieher et al. teaches wherein the different overlay bias values correspond to a location bias along the X axis, Y axis, or both X and Y axes (Mieher et al. Fig. 5E & ¶[0073-74]).


Regarding claim 17, Mieher et al. teaches substrate of claim 13, wherein the feature asymmetries are caused by bottom grating  asymmetry (BGA) (Mieher et al.).


Regarding claim 18, Ghinovker et al. discloses he substrate of claim 13, wherein at least one of the three or more target structures is distributed outside a device within the substrate and a remaining number of the three or more target structures are distributed inside the device.  (Ghinovker et al., Col. 5. Ln3-22 & Fig. 1 – various targets will have biasing in the x direction while some will have bias in the y direction).

    PNG
    media_image2.png
    786
    693
    media_image2.png
    Greyscale


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JARRETT J. STARK
Primary Examiner
Art Unit 2823



9/1/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Figures 1A-3 demonstrating bias of the overlay bias along the x-axis and y-axis.
        2 Col. 17 lines 36+ disclose scatterometry using overlays with specific offsets/bias for measuring.